Robinson, J.
(specially concuning). This is an appeal from an order denying a motion to amerce the sheriff for an alleged failure to-levy and return an execution for $130.53, with a subsequent credit- of $61.48. The motion was made and submitted on affidavits and counter affidavits, from which it appears that such an execution ivas issued to the sheriff without any fees or bonds, and without instructions to *287make a levy on any particular property; and that the sheriff was not able to find property on which to make a levy.
The motion is without any merit, and is not worthy of any discussion. Such a motion should not be sustained unless on a very clear showing of grave fault.